Rugg, C.J.
This is a suit in equity to enforce payment of a judgment for personal injuries, recovered by the plaintiff against the defendant Bloomfield through the latter’s negligence in the operation of his automobile, from the defendant insurance company which had issued to Bloomfield a policy of accident insurance against losses arising from such injuries. The case was tried before a judge of the Superior Court who filed a statement of his findings of fact and entered a decree dismissing the bill. The plaintiff’s appeal brings the case here.
No evidence being reported, the findings of fact must be accepted as final. The only question to be decided is whether the automobile was at the time the plaintiff received her injuries covered by the accident insurance policy issued to Bloomfield by the insurance company. That policy insured Bloomfield against loss or liability growing out of the operation of the automobile if it was a pleasure car and not a taxicab and if it was subject to call from the garage only.
The pertinent facts are that one Bowen drove this automobile for Bloomfield for pleasure parties, and when not so engaged used it as a taxicab for some time before the day *512of the injury to the plaintiff. A few days before the injury one Louis talked with Bloomfield at Ms garage about Mring an automobile for a ride and asked for Bowen who was absent. A little later Bowen, by Bloomfield’s direction, went to the shop of Louis and arranged to take the latter and Ms party for a ride on the following Sunday to a near-by lake. Pursuant to that arrangement Bowen on Sunday morning went to the house of Louis and wMle there was engaged by another person named Spencer (who was not a member of Louis’s family or of the party for wMch Louis had arranged the ride), to take him and Ms companions for a ride after returning from the trip to the lake with Louis and Ms party. Bowen did so, and after giving Spencer and Ms companions a ride of considerable length left them also at the lake. Then he took Louis and Ms party home, returned to the lake for Spencer and Ms compamons and was driving with them in the automobile when the injury to the plaintiff occurred. The automobile was not being operated as a jitney or as a taxicab on .the day of the accident. The judge found that it was not being operated upon call from the garage.
The last fact follows as an irresistible consequence of the other facts. It is found also as an independent fact. The trip for Louis was not on call from the garage. The entire arrangement for that was made between Bowen and Louis at the latter’s shop. The trip for Spencer and Ms compamons was not made as a result of any'call from the garage but by conference at or near Louis’s house. It is- plain that the terms of the policy issued by the insurance company did not protect Bloomfield at the time the plaintiff received her injury. The plaintiff must show that the accident was covered by the policy before she can prevail. We can only construe and apply the terms of the policy. It cannot be stretched to include an accident not witMn the fair meaning of the words of the insurance contract. It is plain that the plaintiff has failed to show that the policy, insured Bloomfield at the time the accident occurred. Lorando v. Gethro, 228 Mass. 181. Williams v. Nelson, 228 Mass. 191.

Decree affirmed.